DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on March 28, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 8,290,325 to Reshotko et al. (hereinafter “Reshotko”).
In re claim 1, Reshotko discloses an integrated circuit (IC) device, see Figures 3-4 and Figures 6A-6F, comprising: 
an optical IC substrate (210, 300) including a buried insulating/cladding layer (340); 
a local trench (344) formed within the buried insulating layer (340); and 
a photoelectronic element (520) including a photoelectric conversion layer (520) formed within the local trench (344), the photoelectric conversion layer (520) being spaced apart from a semiconductor portion (210) of the optical IC substrate (210, 300) by the buried insulating layer (340).  See columns 2-4 and columns 6-9 of Reshotko for further details. 

In re claim 2, Reshotko further discloses: 
a first conductive line (622) electrically connected to a first portion of the photoelectric conversion layer (520); and 
a second conductive line (624) electrically connected to a second portion of the photoelectric conversion layer (520), 
wherein the photoelectronic element (520) is a lateral photoelectronic element (520).

In re claim 3, Reshotko further discloses: 
the optical IC substrate (210, 300) comprises a silicon-on-insulator (SOI) substrate including a base silicon layer (210), the buried insulating layer (340) on the base silicon layer (210), and a silicon layer (420) on the buried insulating layer (340), and wherein the photoelectronic element (520) is spaced apart from an upper surface of the base silicon layer (210) by a portion of the buried insulating layer (340) as seen in FIG. 3 of Reshotko.

In re claim 4, Reshotko further discloses an optical waveguide (420) optically coupled to the photoelectric conversion layer (520) of the photoelectronic element (520), 
wherein the local trench (344) is formed in the buried insulating layer (340) of the SOI substrate, 
wherein the photoelectric conversion layer (520) is formed in contact with the buried insulating layer (340) of the SOI substrate and electrically insulated by the buried insulating layer (340), and 
wherein the optical waveguide (420) comprises a core (420) formed from the silicon layer (420) of the SOI substrate.

In re claim 5, Reshotko further discloses an optical waveguide core/cladding layer (360), wherein a top surface of the photoelectric conversion layer (520) is at a lower level than a top surface of the optical waveguide core layer (360) in a vertical direction on the optical IC substrate (210, 300), and the photoelectric conversion layer (520) is formed to extend on the optical waveguide core layer (360).

In re claim 6, Reshotko further discloses an electronic IC device formed on the optical IC substrate (210, 300) (“the base semiconductor layer 210 comprises a layer of active devices 211 … such as but not limited to transistors, rectifiers, isolation structures and capacitors that are formed as part of an integrated circuit”).

Claim(s) 1, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 8,866,187 to Na et al. (hereinafter “Na”).
In re claim 1, Na discloses an integrated circuit (IC) device, see FIG. 7, comprising: 
an optical IC substrate (410-430) including a buried insulating layer (420); 
a local trench formed within the buried insulating layer (420); and 
a photoelectronic element (440) including a photoelectric conversion layer (440) formed within the local trench (344), the photoelectric conversion layer (440) being spaced apart from a semiconductor portion of the Si layer (410) of optical IC substrate (410-430) by the buried insulating layer (420).  See columns 5-6 of Na for further details. 

In re claim 15, Na discloses an integrated circuit (IC) device, see FIG. 7, comprising: 
an optical IC substrate (410-430); 
a local trench formed within the optical IC substrate (410-430); 
a photoelectronic element (440) including a photoelectric conversion layer (440) formed in the local trench and in contact with one or more surfaces of the local trench or in contact with a buried insulating layer (420) buried in the local trench (344); and 
an optical waveguide core layer (430) optically coupled to the photoelectric conversion layer (440), 
wherein a bottommost surface of the optical waveguide core layer (430) is higher than a bottommost surface of the photoelectric conversion layer (440), 
wherein the optical IC substrate (410-430)  comprises a base silicon layer (410), a buried insulating layer (420) on the base silicon layer (410), and an upper silicon layer (430) on the buried insulating layer (420), 
wherein the bottommost surface of the photoelectric conversion layer (440) is spaced apart from an upper surface of the base silicon layer (410), 
wherein the local trench is formed in the buried insulating layer (420) of the optical IC substrate (410-430) and has sidewalls comprising the buried insulating layer (420) of the optical IC substrate (410-430), and 
wherein the bottommost surface of the photoelectric conversion layer (440) contacts the buried insulating layer (420) of the optical IC substrate (410-430) in the local trench (344). See columns 5-6 of Na for further details.

In re claim 18, as seen in FIG. 7 of Na, the uppermost layer of optical IC substrate (410-430)  comprises the optical waveguide core layer (430).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na as applied to claim 15 above, and further in view of Patent No. 9,864,138 to Coolbaugh et al. (“Coolbaugh”).
In re claim 19, Na only differs in that he does not teach his photoelectronic element (440) is a photodiode comprising a cathode, an anode and a stack of functional layers extending between the cathode and the anode, wherein the photoelectric conversion layer (440) comprises the stack of functional layers, and wherein the stack of functional layers are formed in the local trench in the optical IC substrate (410-430) at a location below the bottommost surface of the optical waveguide core layer (430). Coolbaugh, on the other hand, discloses a photodiode, see FIGS. 15-19, comprising a cathode (650 or 660), an anode (660 or 650) and a stack of functional Ge layers (FIG. 15) extending between the cathode (650 or 660) and the anode (660 or 650), wherein a photoelectric conversion layer (640) comprises the stack of functional Ge layers, and wherein the stack of functional Ge layers are formed in a local trench (610) in an optical IC substrate (100-120) at a location below the uppermost surface of a dielectric layer (1202). See columns 12-17 of Coolbaugh for further details. In order to annihilate dislocations and other extended defects inside formed germanium and/or to provide a p-i-n/n-i-p photodetector structure, the photoelectronic element (440) of Na would have been formed using the cathode, anode, and the stack of functional Ge layers taught by Coolbaugh, thereby obtaining the invention specified by claim 19.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 19 in view of Na combined with Coolbaugh.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na as applied to claim 15 above, and further in view of Reshotko.
In re claim 20, Na only differs in that he does not teach a first conductive line electrically connected to a first portion of the photoelectric conversion layer (440); and a second conductive line electrically connected to a second portion of the photoelectric conversion layer (440), wherein the photoelectronic element (440) is a lateral photoelectronic element (440).
Reshotko, as previously discussed, teaches a first conductive line (622) electrically connected to a first portion of the photoelectric conversion layer (520); and a second conductive line (624) electrically connected to a second portion of the photoelectric conversion layer (520), wherein the photoelectronic element (520) is a lateral photoelectronic element (520). In order to provide a lateral configuration, first and second portions of the photoelectric conversion layer (440) of Na would have been electrically connected to the conductive lines (622, 624) of Reshotko, thereby obtaining the invention specified by claim 20.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 20 in view of Na combined with Coolbaugh.
Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 7-14, the primary reason for allowance is the inclusion of the photoelectric conversion layer comprises a plurality of semiconductor layers including a first semiconductor layer on the buried insulating layer and a second semiconductor layer on the first semiconductor layer, and the uppermost surface of the first semiconductor layer in the local trench is formed at the same level as the uppermost surface of the buried insulating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, the primary reason for indicating allowable subject matter is the inclusion of a top surface of the photoelectric conversion layeris at a lower level than a top surface of the optical waveguide core layer in a vertical direction on the optical IC substrate, and wherein the photoelectric conversion layer is formed to extend on the optical waveguide core layer (430).
Regarding claim 17, the primary reason for indicating allowable subject matter is the inclusion of the photoelectric conversion layer is formed to extend over only a portion of the top surface of the optical waveguide core layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/
Primary Examiner
Art Unit 2874                                                                                                                                                                                                        

or
December 16, 2022